Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
No podemos brindarle nuestra conformidad a la deci-sión que en el presente caso emite el Tribunal. Específica, y enérgicamente, disentimos de la acción errónea del Tribunal de establecer una norma que le imponga responsabili-dad civil, de manera absoluta y automática, a los cirujanos de este País en relación con todos y cada uno de los actos de negligencia en que puedan incurrir los empleados de una sala de operaciones mientras se lleva a cabo una interven-ción quirúrgica; personas que no son empleados de dichos facultativos médicos, como tampoco fueron seleccionados ni adiestrados por éstos y sí por la institución hospitalaria en que se lleva a cabo dicha intervención.
La mayoría de los integrantes del Tribunal impone o establece esta responsabilidad civil absoluta a los ciruja-nos de nuestro País aplicando —sin decirlo expresamente— por primera vez en nuestra jurisdicción la “doctrina del capitán del barco,(1) doctrina desarrollada en las jurisdic-ciones del “derecho común”, la cual no sólo en la actualidad está en desuso y desacreditada, sino que es minoritaria.
La errónea decisión emitida desafortunadamente ten-drá la nefasta consecuencia de impedir que estos facultati-vos médicos puedan delegar en los empleados del quirófano del hospital en que se lleve a cabo la intervención quirúr-gica las funciones que tradicionalmente se han delegado a dichos asistentes en aras de una más eficiente y eficaz prác-*482tica de la cirugía. Esto es, la norma de responsabilidad absoluta hoy establecida forzará al cirujano a realizar per-sonalmente la mayoría de las funciones que, de ordinario, realizan dichos empleados; ello con el propósito de poder cerciorarse de que tales funciones son realizadas correctamente. La Mayoría se olvida de que la mejor prác-tica de la medicina hace imperativo que los cirujanos lle-ven a cabo su función de operar libre de las “distracciones” que conlleva el no poder delegar dichas actividades en el personal de apoyo.
De ahora en adelante podemos visualizar el caos que reinará en las salas de operaciones del país ante la justifi-cada “paranoia” de los cirujanos de cerciorarse, hasta el punto de terminar haciéndolo ellos, de que los datos pro-vistos tradicionalmente por el personal de apoyo de la sala de operaciones son correctos. Nos imaginamos, pues, al ci-rujano contabilizando innecesariamente instrumentos y materiales previo a comenzar la operación, realizando la operación y, a la vez, asegurándose de tomar los signos vitales del paciente y de que el paciente esté reaccionando adecuadamente a la anestesia que le fue suministrada.
I
DE entrada, recordamos que el derecho de daños en Puerto Rico se rige, con contadas excepciones que nuestra legislación ha establecido, por las normas del derecho civil. Las reglas del derecho común y de otros sistemas jurídicos pueden constituir material útil para el estudio comparado y en ocasiones el desarrollo de instituciones autóctonas”. Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853, 855 (1976).
En el día de hoy, la mayoría de este Tribunal hace caso omiso a dicha norma, utilizando como fundamentos para su decisión doctrinas ajenas a nuestro sistema de derecho civil. Entendemos que la controversia de autos debió haber sido resuelta conforme a los mandatos del ordenamiento civilista. Véanse: Gierbolini v. Employers Fire Ins. Co., *483ante; Valle v. Arner. Inter. Ins. Co., 108 D.P.R. 692 (1979). Ello no obstante, hemos indagado en las fuentes del dere-cho anglosajón, al igual que la Mayoría, con el propósito de demostrar que aun bajo el sistema de derecho invocado por ésta, su decisión está errada.
Tradicionalmente, y en relación con este aspecto del campo de los daños y perjuicios, en los Estados Unidos se ha extablecido la doctrina de “principal y agente” en la adjudicación de responsabilidad ante determinado acto negligente. Específicamente, los tribunales norteamerica-nos han utilizado la doctrina de respondeat superior para imponerle responsabilidad al principal o patrono por los actos negligentes de sus agentes o empleados. Bajo esta doctrina, se presume que el principal (patrono) tiene los medios y el poder de controlar los actos de sus empleados (agentes). Es decir, bajo tal doctrina el patrono responde en la medida en que tenga control sobre los actos negligentes de su empleado o agente.
Respondeat superior es, por lo tanto, una modalidad de la doctrina de “responsabilidad vicaria”, en la cual el principal responde en la medida en que el acto en cuestión es llevado a cabo por el agente dentro del curso y ámbito de sus funciones. Legal Medicine: Legal Dynamics of Medical Encounters, American College of Legal Medicine, Saint Louis, The C.V. Mosby Co., 1988, pág. 73.
A la luz de tal doctrina, en el derecho angloamericano han surgido varias doctrinas aplicables a los casos de mé-dicos, una de las cuales es la “doctrina del capitán del barco”. Dicha doctrina surgió en Estados Unidos como re-sultado de que, previo a la década del 1940, las personas que sufrían daños a consecuencia de intervenciones quirúr-gicas veían limitadas sus posibilidades de recibir compen-sación por la vía judicial. Ello así, pues bajo el estado de derecho vigente en esa época, las instituciones hospitala-rias eran inmunes a este tipo de reclamación, puesto que llevaban a cabo obras de caridad que beneficiaban a toda la comunidad (charitable immunity). Además, su fragilidad económica y el temor de que una sola sentencia eliminase *484del panorama a determinado hospital, era una amenaza real ante la importante función social ejercida por dichos hospitales. J.R. Yungtum, The “Captain of the Ship” Sets Sail in Nebraska: Long v. Hacker, 29 (Núm. 1) Creighton L. Rev. 379, 390-391 (1995).
Con el propósito de brindarle a los demandantes una posibilidad real de ser compensados, el Tribunal Supremo de Pennsylvania estableció la llamada “doctrina del capi-tán del barco” en el caso de McConnell v. Williams, 65 A.2d 243 (Pa. 1949). En dicho caso, el referido Foro judicial se-ñaló que, bajo tal doctrina, es el cirujano quien responde por la negligencia de cualquier persona presente en la sala de operaciones, tal y como el capitán de un barco es res-ponsable por todas las acciones de su tripulación.
Posteriormente, la inmunidad de los hospitales pasó a ser asunto del pasado; ello particularmente debido a que los hospitales comenzaron a proteger sus intereses me-diante la obtención de seguros para sus empleados. Yung-tum, ante, pág. 392, citando a S.H. Price, The Sinking of the “Captain of the Ship”: Reexamining the Vicarious Liability of an Operating Surgeon for the Negligence of Assisting Hospital Personnel, 10 J. Legal Med. 323, 332 (1989). Ya para mediados de la década de los años cuarenta, la mayor parte de las jurisdicciones norteamericanas dejaron de aplicar la “doctrina del capitán del barco” por conside-rarla pasada de moda e innecesaria su aplicación, puesto que la doctrina ya no cumplía el cometido para el cual ha-bía sido desarrollada. Yungtum, ante, pág. 394. Resulta cu-rioso señalar que la jurisdicción que originalmente dio vida a la “doctrina del capitán del barco”, esto es, Pennsylvania, ha abandonado la misma y utiliza la doctrina del borrowed servant. Thomas v. Hutchinson, 275 A.2d 23 (Pa. 1971).(2)
*485Bajo la doctrina de master and servant (teoría de agen-cia), un médico es responsable por la negligencia de sus empleados o “sirvientes”, tratándose en la mayoría de los casos de sus enfermeras, asistentes o técnicos, a quienes el médico mismo es el que paga sus salarios y responden úni-camente a las instrucciones de éste. Es decir, que un mé-dico no responde vicariamente a no ser que su propio em-pleado o “sirviente” haya sido el causante de los daños en cuestión mientras se hallaba en el curso de su empleo. J. Talbot Young, Jr., Separation of Responsibility in the Operating Room; The Borrowed Servant, the Captain of the Ship, and the Scope of Surgeons’ Vicarious Liability, 49 (Núm. 4) Notre Dame Law 933, 934 (1974).
Cuando el empleado tiene un solo patrono es muy fácil determinar quién tiene la “responsabilidad vicaria” por los actos del primero. Sin embargo, la situación se complica cuando, como en el caso de autos, la enfermera es em-pleada regular del hospital, pero el médico toma “presta-dos” sus servicios para determinada intervención quirúrgica. A raíz de tal situación, en los Estados Unidos se desarrolló otra vertiente de la doctrina de “respondeat superior”, conocida como el “sirviente prestado” (borrowed servant). Contrario a la “doctrina del capitán del barco” —según la cual el cirujano es responsable por todos los actos negligentes que ocurran en la sala de operaciones por parte de cualquier persona allí presente— bajo la doctrina de borrowed servant esto no necesariamente es así.
La doctrina de borrowed servant consiste en que el principal o patrono le “presta” su agente o empleado a un tercero. No es determinante si dicho “préstamo” es gratuito o remunerado. Legal Medicine: Legal Dynamics of Medical Encounters, op. cit., pág. 73. Si el segundo patrono —es decir, el médico en el caso ante nos— asume el control ab-*486soluto sobre dicho empleado, entonces este segundo pa-trono es quien responde por los actos negligentes cometi-dos por el empleado; esto es, lo determinante es decidir quién ejerce el control sobre tal empleado al momento del acto negligente. Sin embargo, si se determina que ambos patronos ejercían igual control sobre el empleado, entonces ambos patronos son responsables. Id.
Lo antes señalado constituye una de las razones por las cuales no podemos estar de acuerdo con la postura acogida por la mayoría de este Tribunal de imponerle responsabi-lidad al doctor Cario Font por los actos negligentes de la enfermera, empleada del hospital, simplemente porque ella estuvo bajo la supervisión temporal del referido galeno. Es un hecho innegable que el doctor contó con los servicios de dicha enfermera durante la intervención quirúrgica. Sin embargo, durante tal período de tiempo la enfermera no cesó de ser empleada del hospital. Era el hospital el que pagaba por sus servicios, el que determinaba su horario de trabajo, el que evaluaba sus servicios y el que tenía el de-recho a retenerla o a despedirla. Más aún, fue el hospital el responsable de verificar sus credenciales al momento de contratar sus servicios y el que tenía el deber de adiestrarla en forma óptima conforme a los deberes y las obligaciones propios de su puesto. No podemos perder de vista que el cirujano no escoge al personal que le asiste en las interven-ciones quirúrgicas que realiza en determinado hospital.
Por el mero hecho de que la enfermera le prestara sus servicios temporalmente al doctor, ésta no cesaba de res-ponderle directamente al hospital. Véanse: Foster v. Englewood Hospital Association, 313 N.E.2d 255 (1974); Olander v. Johnson, 258 Ill. App. 89 (1930). Entendemos que resultan muy sabias las expresiones formuladas en el citado caso de Olander, ante, a los efectos de que:
Generally, an operating surgeon is not legally responsible for the mistake of a nurse, not his employee, where an operation is *487performed at a hospital not owned or controlled by the surgeon.(3)
Pero, hay más. Procede que se enfatice el hecho de que en la jurisdicción norteamericana se ha hecho una distin-ción entre los actos o funciones realizadas por las enferme-ras, denominadas como “administrativos”, y otros denomi-nados como “médicos” o que envuelven algún juicio o destreza médica. Así, se ha entendido que los cirujanos res-ponden por la negligencia en que pueda incurrir una enfer-mera en el desempeño de sus funciones “médicas”, mien-tras que el cirujano no responde por la negligencia acaecida durante el desempeño de sus funciones “adminis-trativas”, pues respecto a ese tipo de funciones está ac-tuando como empleada del hospital. Véanse: 61 Am. Juris 2d Sec. 288, pág. 438 (1981); Rural Educational Associa*488tion v. Bush, 298 S.W.2d 761 (1957); Buzan v. Mercy Hospital, Inc., 203 So. 2d 11 (Fla. 1967). Específicamente, los hospitales responden por la negligencia de sus enfermeras al realizar “funciones administrativas”, las cuales aun cuando son esenciales para el bienestar del paciente y el éxito de la operación, no requieren el uso de técnicas o de conocimientos especializados médicos o periciales. Swigerd v. City of Ortonville, 75 N.W.2d 217 (Minn. 1956).
El caso de Buzan v. Mercy Hospital, Inc., ante, resulta ilustrativo. En éste se demandó a un cirujano y al hospital, puesto que durante una operación al demandante se le dejó un cuerpo extraño dentro de su abdomen. El tribunal pasó a considerar si la enfermera que ayudó al cirujano en la operación y quien realizó el conteo de materiales era una empleada (servant) del hospital o era un borrowed servant del cirujano. Se reconoció la necesidad de realizar una dis-tinción entre el tipo de servicio o acto atribuido a la enfer-mera del hospital al ayudar en una operación. El referido tribunal indicó lo siguiente:
Basically, duties of such an assisting nurse which involve professional skill or decision are regarded as controlled solely by the surgeon or doctor. On the other hand, in performing services or acts not involving professional skill or decision, and which are ministerial in character, a hospital nurse assisting a surgeon is not regarded as his borrowed servant. A sponge count by an assisting nurse generally is held to be in the latter category. (Enfasis suplido.(4) Buzan v. Mercy Hospital, Inc., ante, pág. 13.
*489Es a la luz de los señalamientos anteriores que disenti-mos de la opinión de la mayoría de este Tribunal. La negli-gencia en el caso de autos fue exclusivamente de la enfer-mera al ésta no llevar un conteo adecuado de los instrumentos y materiales utilizados en la intervención quirúrgica, función que es puramente administrativa o ministerial por la cual debe responder su patrono, el hospital.
hH I — I
Aplicando al caso de autos todo lo anteriormente seña-lado, somos del criterio que no procede otra conclusión que no sea la de que el hospital es el responsable del acto ne-gligente en que incurrió su empleada, la enfermera Norma Arroyo, y no, como erróneamente concluye la Mayoría, el doctor Carlo Font.
Como, inclusive, surge de la propia opinión mayoritaria emitida por el Tribunal, en la intervención quirúrgica que se le practicara a la codemandante Toro, estaba presente una enfermera —empleada del Estado Libre Asociado de Puerto Rico— que específicamente tenía a su cargo, entre otras funciones, el conteo de los instrumentos quirúrgicos y gasas que fueron utilizadas en la misma por el cirujano. Al “terminar” la operación, y antes de proceder a suturar a la paciente, el cirujano —el Dr. Jorge Cario Font— específi-camente requirió de la enfermera —la Sra. Norma Arroyo— el conteo de los instrumentos y gasas utilizadas en la misma; ello con el obvio propósito de evitar precisamente lo sucedido, esto es, que quedara en la cavidad abdominal algún instrumento o gasa. Dicha enfermera le aseguró al cirujano que todos los instrumentos y gasas utilizadas en *490la operación estaban fuera del cuerpo de la paciente.(5) No conforme con la referida aseveración de parte de la enfer-mera Arroyo, el doctor Cario Font examinó el cuerpo de la paciente, no detectando ningún instrumento o gasa, luego de lo cual procedió a suturar a la paciente.
En otras palabras, y dicho de la manera más sencilla, el doctor Cario Font ejercitó durante la intervención quirúr-gica todo el cuidado que se le puede exigir a un cirujano en esta clase de situaciones. Esto es, el mencionado codeman-dado, en ese momento, ofreció a su paciente la atención médica que, a la luz de los modernos medios de comunica-ción y enseñanza, y conforme el estado de conocimiento de la ciencia y práctica prevaleciente en la medicina, satisface las exigencias generalmente reconocidas por la propia pro-fesión médica. Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988). No debemos perder de vista, repetimos, que un cirujano, durante el transcurso de una operación, no puede estar pendiente de, y contando, cuántas gasas son utiliza-das en la misma, tanto por él como por alguno de sus ayudantes.
Si se le exige la mencionada responsabilidad, no existe razón alguna por qué no exigirle, a manera de ejemplo, que esté cotejando, personal y continuamente, cuánta anestesia se le está suministrando al paciente y cuáles son las pul-saciones por minuto del corazón, así como cuál es la pre-sión arterial del paciente. Ello le compete al anestesiólogo que atiende la operación, estando necesariamente obligado el cirujano a confiar en la información que aquél le brinda. No entendemos cómo puede este Tribunal establecer, en esta era de adelantos de la medicina en que vivimos, la norma a los efectos de que estamos ante una “omisión de carácter grave” de parte del cirujano. Ello, repetimos, es de la incumbencia del personal de apoyo existente en las salas de operaciones.
Esta visión de la Mayoría ignora las técnicas modernas *491en esta área de la medicina. Podemos tomar conocimiento judicial del hecho de que hoy en día se llevan a cabo inter-venciones quirúrgicas en las cuales un cirujano es el que hace la incisión inicial en el cuerpo del paciente, otro es el que lleva a cabo la delicada intervención quirúrgica propia-mente, y otro es el que sutura. Ello se hace, de ordinario, con el propósito de que ese cirujano especializado pueda intervenir en múltiples operaciones durante el mismo día, no estando presente éste ni cuando “comienza” la opera-ción ni cuando “termina” la misma. Dicha situación, como es sabido, es característica de las operaciones de corazón abierto. Procede que uno se pregunte: si se queda, dentro del cuerpo del paciente, una gasa durante una de esas ope-raciones, ¿cuál es el cirujano que responde? ¿El que hace la incisión inicial, el que realiza la intervención quirúrgica especializada, el que sutura o todos ellos, a pesar del hecho de que existe la posibilidad de que, al “terminarse” la ope-ración, alguno de ellos no esté físicamente presente en el quirófano?
¿No resulta, en consecuencia, más sensato establecer la norma a los efectos de que es responsabilidad del personal de apoyo la corrección del conteo de los instrumentos y materiales quirúrgicos que se utilizan durante una opera-ción, labor que no requiere conocimiento o destreza médica alguna?
H-1 I — (
No obstante lo anteriormente señalado, debemos reco-nocer que los médicos recurrentes fueron negligentes en el tratamiento post operatorio que le brindaron a la codeman-dante Toro Aponte al no percatarse de la posibilidad de que a ésta se le hubiera dejado una gasa en su abdomen y/o al no ordenar que se le realizaran, a tiempo, los exámenes correspondientes y usuales en esta clase de casos; negli-gencia que, con toda probabilidad, agravó de manera inne-cesaria la condición de dicha persona y, por consiguiente, *492los daños físicos y angustias mentales que sufrió la refe-rida codemandante.
En otras palabras, somos de la opinión que, en esta etapa de lo ocurrido, los médicos recurrentes no le ofrecie-ron a su paciente la atención médica que, a la luz de los modernos medios de comunicación y enseñanza, y con-forme el estado de conocimiento de la ciencia y práctica prevaleciente en la medicina, satisface las exigencias gene-ralmente reconocidas por la propia profesión médica. Rodríguez Crespo v. Hernández, ante.
Contrario a la mayoría de los integrantes del Tribunal, sin embargo, somos del criterio que los por cientos de ne-gligencia que determinó como procedentes el foro de ins-tancia deben ser invertidos. Esto es, somos de la opinión que la enfermera condemandada y su patrono el hospital deben responder por el setenta y cinco (75) por ciento de los daños decretados y los médicos recurrentes en un veinti-cinco (25) por ciento.
Es por todo ello que disentimos.

 En Vda. de López v. E.L.A., 104 D.P.R. 178 (1975), este Tribunal dejó quaere la determinación sobre si se debía adoptar o no la “doctrina del capitán del barco” en Puerto Rico. Específicamente, allí se indicó que “[era] innecesario resolver ... la adop-ción o no en Puerto Rico de la doctrina de capitán de barco, puesto que estimamos que la prueba de los demandantes fue insuficiente para rebatir la presunción de cuidado razonable al paciente”. (Escolio omitido.) íd., pág. 182.


 A su vez, el Tribunal Supremo de Texas específicamente ha señalado que desaprueba totalmente la “doctrina del capitán del barco”. Sparger v. Worley Hospital, Inc., 547 S.W.2d 582 (Tx. 1977).
Asimismo, el estado de Maryland abolió la “doctrina del capitán del barco” ante el cambio en la visión de los hospitales como instituciones de caridad. En Franklin v. Gupta, 567 A.2d 524 (Md. Ct. Spec. App. 1990), ese foro federal señaló que ya no existen razones económicas que justifiquen la imposición de responsabilidad vicaria *485a los cirujanos para responderle a las víctimas de impericia médica. Id., pág. 538. El referido tribunal indicó que aunque un médico puede tener responsabilidad cuando toma prestado un empleado de otro, la decisión de McConnell v. Williams, 65 A.2d 243 (Pa. 1949), no debía ser vista como que le imponía responsabilidad per se a todos los cirujanos, sino que se le podía imponer responsabilidad basándose en la doctrina del master and servant.


 En el caso de Olander v. Johnson, 258 Ill. App. 89 (1930), al demandante se le removió su apéndice e inadvertidamente se le dejó una gasa dentro de la cavidad abdominal. El doctor había realizado una inspección ocular del área intervenida del paciente, no hallando gasa o material extraño alguno. Además, solicitó de las enfer-meras un conteo de los materiales, quienes le informaron que el conteo era correcto. Las partes en el caso aceptaron que el cirujano tiene el deber de dedicar toda su atención a la operación y que se afectaría la vida del paciente si el cirujano sacara, además, tiempo para contabilizar las gasas utilizadas y removidas. El tribunal re-solvió que era indisputable que la operación en el caso se realizó conforme a las reglas y costumbres establecidas por el hospital y que el doctor se aseguró de que las reglas de la institución relativas al conteo de gasas se siguieron cuidadosa y correctamente. El mencionado tribunal determinó, además, que el hecho de que una de las enfermeras cometiera un error no era culpa del cirujano y que éste se cometió no obstante las precauciones tomadas. Se enfatizó que el cirujano solicitó el conteo, examinó el área y todo lucía bien; además, siguió todos los métodos aprobados para examinar a un paciente luego de una operación. El referido tribunal concluye indi-cando:
“In short, just as a rule making a surgeon liable for every negligent act of every hospital employee under his control is too harsh, a rule exculpating him for every negligent act of persons under his control simply because they are not his employees is lenient.” Olander v. Johnson, ante, pág. 261.
En el caso de Foster v. Englewood Hospital Association, 313 N.E.2d 255, 260 (1974), se dijo que “[a] nurse is still subject to the rules and regulations of the hospital, and the doctor may not gainsay them. She may he discharged by the hospital but not by the doctor. The hospital, not the doctor, furnishes the equipment that the nurse uses, and she is paid by the hospital. We conclude, therefore, that the employees of the hospital assisting a surgeon remain the employees of the hospital even though the surgeon retains some degree of control over them”. (Citas omitidas y énfasis suplido.)


 Debe mantenerse presente que la mayoría de los tribunales norteamericanos que han encontrado a los médicos responsables por la negligencia de otras personas que están presentes en la sala de operaciones o que han utilizado la “doctrina del capitán del barco”, no han hecho otra cosa que aplicar la doctrina de res ipsa loquitur. Rudeck v. Wright, 218 Mont. 41, 709 P.2d 621 (Mont. 1985); Burke v. Washington Hospital Center, 475 F.2d 364 (Cir. D.C. 1973); Ales v. Ryan, 8 Cal. Rptr.2d 82 (1936); Shannon v. Jaller, 6 Ohio App.2d 206, 217 N.E.2d 234 (1966); Ybarra v. Spangard, 25 Cal. Rptr.2d 486 (Cal. 1944).
Al igual que en el caso de autos, la mayoría de estos casos de impericia están relacionados con haber dejado gasas u otros objetos extraños en el cuerpo de los pacientes al hacer una intervención quirúrgica. A los médicos se les ha impuesto responsabilidad porque su negligencia se puede inferir por el solo hecho de que el paciente tenga un cuerpo extraño luego de la operación. Ahora bien, si se aplica la teoría de res ipsa loquitur, la negligencia es directa, no vicaria, y el médico puede probar lo contrario. Véanse: Martin v. Perth Amboy General Hospital, 104 N.J. *489Super. 335, 250 A.2d 40 (N.J. Super. 1969); Sanzari v. Rosenfeld, 34 N.J. Super. 128, 140 (1961); Davis v. Kerr, 239 Pa. 351, 86 A. 1007 (1913).
Sobre este último aspecto nos unimos a lo resuelto por varios tribunales ameri-canos, al efecto de que el médico cirujano no será responsable por dejar objetos extraños en el cuerpo de pacientes si ejercitó un grado razonable de cuidado para prevenir que ello no ocurriera, y que no puede ser responsable por el hecho de que, en efecto, se quedó una gasa en el cuerpo del paciente. Miller v. Tongen, 281 Minn. 427, 161 N.W.2d 686 (1968); Rayburn v. Day, 126 Or. 135, 268 P. 1002 (1928).


 A esos efectos, dicha enfermera firmó una certificación luego de terminada la intervención, lo cual es un requisito con el que se tiene que cumplir en esos casos.